Dismissed and Memorandum Opinion filed July 13, 2006







Dismissed
and Memorandum Opinion filed July 13, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00438-CV
____________
 
ROBERT GASS, INC., ATLANTIC
ALLIANCE FIDELITY & SURETY COMPANY AND NAC REINSURANCE CORPORATION,
Appellants
 
V.
 
SCTW HEALTH CARE CENTER, INC. D/B/A

BAYOU PINES CARE CENTER,
Appellee
 

 
On Appeal from the 122nd District
Court
Galveston County,
Texas
Trial Court Cause No. 01CV1213
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 17, 2006.
On June
15, 2006, the parties filed a motion to dismiss the appeal in order to
effectuate a compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed July
13, 2006.
Panel consists of Justices Hudson, Fowler, and Seymore.